            Case 2:20-cv-01820-AC Document 6 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHAHEED SCOTT, Sr.,                                 No. 2:20-cv-1820 AC P
12                        Petitioner,
13             v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILIATION, et al.,
16                        Respondents.
17

18            Petitioner, a former state prisoner proceeding pro se, has filed an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma

20   pauperis application or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

21   Petitioner will be provided the opportunity to either submit the appropriate application in support

22   of a request to proceed in forma pauperis or submit the appropriate filing fee.

23            In accordance with the above, IT IS HEREBY ORDERED that:

24            1. Petitioner shall submit, within thirty days from the date of this order, an application in

25   support of a request to proceed in forma pauperis or the appropriate filing fee; petitioner’s failure

26   to comply with this order will result in a recommendation that this action be dismissed.

27   ////

28   ////
                                                         1
         Case 2:20-cv-01820-AC Document 6 Filed 01/06/21 Page 2 of 2


 1          2. The Clerk of the Court is directed to send petitioner a copy of the non-prisoner in
 2   forma pauperis form used by this district.
 3   DATED: January 5, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
